Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dun et al. WO 2007/064728 A1 (Van Dun) in view of Brady et al. WO 2008/086570A1 (Brady).

Considering claims 1, 3, 5, 8 – 10 and 15, Van Dun teaches at [0006] and [0015] bicomponent synthetic fibers comprising particles of natural mineral fillers such as calcium carbonate, wherein the mineral filler creates a surface roughness which improves the hand feeling of the synthetic fibers, so that they have the feel of natural fibers. As disclosed in paragraph [0078], the particles have a shape where the ratio length/ width can range from 1 to 10. As disclosed in paragraph [0041], the particles have a particle size of 0.1 to 20 micrometers. As disclosed in table 4, the fibers can have a fineness of 2 to 4 denier per filament, which corresponds to a diameter of around 20 micrometers for the PP used in the examples. It follows that the length L of the particles falls between 10% and 120% of the fiber diameter, and that the width W of the particles may be less or equal 50% of the fiber diameter. Further, said fibers are produced by spinning the mixture of the synthetic polymer and the mineral filler at 240°C [0085]. Furthermore, Van Dun does not specifically recognize that the content of the natural material particles ranges from 0.5 to 45 vol.%, nor that the synthetic polymer and the natural material are mixed for at least 5 minutes. However, Brady teaches the addition of 1 to 20 wt.% of natural material particles into a synthetic polymer to produce fibers having the feel of natural fibers [page 2, lines 7-11; page 4, line 31 - page 5, line 8; page 7, lines 17-29]. A weight percentage of 1 – 20 % will necessarily correspond to a volume percentage of 0.5 - 45% in view of the relatively similar densities of the materials. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add 1 – 20 % by weight of natural particles as taught by Brady to Van Dun’s synthetic fibers when it is desired to provide said fibers with a natural feel.  
As to the mixing time, it would have been obvious to one of skill in the art to select a mixing time, including 5 min., necessary to obtain a homogeneous dispersion in order to ensure mechanical resistance of the fibers. 
As to the limitation directed to surface irregularities, Van Dun teaches at [0015] that the mineral particles reach the surface of the fibers and create a rougher surface. As shown by the examples of Van Dun, the fibers can be produced effectively without disintegration. 
Considering claim 2, in addition to reasons presented above, Van Dun teaches at FIG. 1 particles having a length of about 50 % of the diameter of the fiber. 

Considering claim 4, in addition to reasons presented above, Van Dun teaches at FIG. 1 surface irregularities present on a length of fiber that is about half diameter.  

Considering claim 14, the combination Van Dun-Brady is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize that the spinning temperature is less than 200 degrees C. However, it would have been obvious to one having ordinary skill in the art to optimize this parameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to produce the fibers at the optimum rate and structure. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dun et al. WO 2007/064728 A1 (Van Dun) in view of Brady et al. WO 2008/086570A1 (Brady) and further in view of Jaroslav et al. SK 942015 U1 (Jaroslav).
Considering claim 6, the combination Van Dun-Brady is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize the use the natural materials listed in claim 6. However, Jaroslav teaches the use of cellulose particles to provide synthetic fibers with the feel of natural fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add cellulose as taught by Jaroslav to Van Dun’s synthetic fibers when it is desired to provide said fibers with the feel of natural fibers. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dun et al. WO 2007/064728 A1 (Van Dun) in view of Brady et al. WO 2008/086570A1 (Brady) and further in view of Kang et al. KR 20020027024 A (Kang). 

Considering claim 7, the combination Van Dun-Brady is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize the use the natural materials listed in claim 6. However, Kang teaches the use of Zeolite particles to provide synthetic fibers with the feel of natural fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add Zeolite as taught by Kang to Van Dun’s synthetic fibers when it is desired to provide said fibers with the feel of natural fibers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786